Citation Nr: 1203011	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from April 1953 to April 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation for that disability. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in August 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contests the noncompensable evaluation assigned for his hearing loss.  In particular, the Veteran contends that he has difficulty understanding ordinary conversation over background noise and competing voices.  He reports problems with excessive amplification of background noise when his hearing aids are in.  He contends that the combination of these problems warrants a compensable evaluation.  The Veteran also contends that the severity of his hearing loss together with his tinnitus interfere markedly with activities and employment.  

At his August 2011 Travel Board hearing, the Veteran testified that the severity of his hearing loss disability has increased since his last audiologic examination, which was conducted in 2009.  The Veteran should be afforded contemporaneous VA examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's current VA clinical records from March 2009 to the present.  

2.  Afford the Veteran an opportunity to identify each private provider or any treating facility rendering treatment for hearing loss since March 2009.  Ask the Veteran to include facilities at which diagnostic examinations, if any, were conducted.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.  All attempts to obtain identified records should be documented in the file.

3.  The Veteran should also be offered an opportunity to identify or submit any alternative records which might substantiate his contentions regarding effects of hearing loss on daily activities.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.  All attempts to obtain identified records should be documented in the file.

4.  After the development directed in paragraphs #1 through #3 is completed, to the extent possible, the Veteran should be scheduled for audiologic examination.  Any other examination deemed necessary should be conducted as well.  The claims folder must be made available to each examiner in conjunction with any examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in each examination report.  

In particular, the examiner who conducts the audiologic examination should assess effects of the Veteran's service-connected hearing loss on occupational functioning and daily activities, a full description of the functional effects caused by the hearing loss disability, and, specifically, the impact on the Veteran's employability and whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people.  

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or the action taken is not adequate for rating purposes, appropriate corrective action should be undertaken.  

6.  Then, readjudicate the Veteran's claim for an increased (compensable) initial evaluation for hearing loss disability, including consideration of the evaluation on a schedular basis and on an extraschedular basis.  Compare the severity and symptomatology of the Veteran's hearing loss disability with the rating criteria, and consider whether the Veteran's disability picture is contemplated by the rating schedule.

7.  If the claim is not granted to the Veteran's satisfaction, send him and his representative Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

